Citation Nr: 1445077	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  11-16 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to August 4, 2011.
 
2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU), prior to August 4, 2011.


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty with the United States Navy from January 1986 to February 1990 and from January 1991 to April 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Winston -Salem, North Carolina Regional Office (RO) of the United States Department of Veterans Affairs (VA), which increased the initial evaluation of PTSD from 30 percent to 50 percent, effective September 23, 2009.  The evaluation was later increased to 100 percent as of August 4, 2011.  See an August 2011 rating decision.  

The issue of entitlement to an evaluation in excess of 50 percent prior to August, 4, 2011 remains pending on appeal.  In October 2013, the Board remanded that matter as well as incorporated on appeal a claim for TDIU prior to August 4, 2011 in accordance with the Court of Appeals of Veterans Claims (Court) holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  Those matters were remand to the RO (via the Appeals Management Center (AMC)) in order to provide the Veteran with additional notice, to obtain outstanding records of pertinent VA treatment, and to obtain a VA medical opinion.  

 The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file has been completed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In October 2013, the Board remanded the issues of entitlement to an evaluation in excess of 50 percent for PTSD prior to August 4, 2011 and entitlement to TDIU prior to August 4, 2011, to the RO (via the AMC) in order to provide the Veteran with additional notice, to ask the Veteran to submit a completed VA Form 21-8940 for his TDIU claim, to obtain outstanding records of pertinent VA treatment, and to obtain a VA medical opinion.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In February 2014, the RO sent the Veteran a Duty to assist letter and stated that the Veteran had to complete and return VA Form 21-8940 for his TDIU claim.  The Veteran failed to respond, and his claim was denied in a July 2014 administrative determination by the RO.  However, the record does not demonstrate that any attempt to obtain the requested VA retrospective medical opinion.  A remand is needed to ensure compliance with the 2013 Board remand instructions. 

Also, on remand, the Veteran should again be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.  The Veteran should also be informed that his failure to assist in providing the requested information could be detrimental to the outcome of his claim for TDIU. 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran complete VA Form 21-8940, to obtain relevant employment information and to authorize VA to contact his employers for additional information regarding her employment.  Inform the Veteran that his failure to assist in providing the requested information could be detrimental to the outcome of his claim for TDIU.  

2.  Forward the Veteran's claims file to an appropriate VA psychiatrist or psychologist so that a retrospective medical opinion may be provided as to whether it was at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected PTSD disability precluded him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualified him, from September 23, 2009 to August 4, 2011.  

This opinion must be supported by a complete rationale in a typewritten report.

3.  Review the claims file to ensure that all if the foregoing requested development is completed, and arrange for any additional development indicated.  

4. Thereafter, re-adjudicate the claims for entitlement to an increased evaluation for PTSD and entitlement to TDIU both prior to August 4, 2011, and issue an appropriate supplemental statement of the case (SSOC).  After the Veteran has been provided with requisite period of time to respond, the case must then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



